 



EXHIBIT 10.22

The following summarizes Advanced Energy Industries, Inc.’s non-employee
director compensation structure.

Compensation for each non-employee director is as follows:



  •   $15,000 annual retainer paid quarterly in July, October, February and
April;     •   An additional $25,000 annual retainer for the Lead Director paid
quarterly in July, October, February and April;     •   $3,000 per full board
meeting; if a board meeting is more than one day, each board member will receive
$3,000 for each additional day;     •   $1,500 per telephonic meeting which
requires a board vote;     •   $3,000 per Audit and Finance Committee meeting
for the Chairman and $1,500 per meeting for each committee member;     •  
$1,500 per meeting for all other Committee Chairmen (Corporate Governance and
Nominations, and Compensation) and $750 per meeting for each committee member;  
  •   15,000 options on initial election or appointment to the board, which vest
5,000 on election and 5,000 on each of the next two anniversary dates; and    
•   5,000 options annually on the date of re-election at the annual meeting, to
vest on date of grant.

